Citation Nr: 1811905	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  

The Veteran provided testimony at a June 2017 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's bilateral lower extremity peripheral neuropathy is associated with his diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 
C.F.R. §  3.310(a) (2017).
The Board finds service connection for bilateral lower extremity peripheral neuropathy is warranted.  The Veteran is service-connected for diabetes mellitus.  See Rating decision dated April 2012.

Further, private treatment records from J.H., M.D. dated November 2015 indicate the presence of peripheral neuropathy of the bilateral feet that is associated with the Veteran's service-connected diabetes mellitus.  See Medical record received June 2017.  The Board also notes that Dr. J.H. provided an October 2015 examination report that supports the Veteran's contention of a causal relationship between his peripheral neuropathy of the bilateral feet and his service-connected diabetes mellitus.

While a July 2013 VA examiner found the Veteran did not manifest diabetic peripheral neuropathy, the Board finds the record of evidence is at least in relative equipoise as to a relationship between lower extremity neuropathy and the Veteran's service-connected diabetes mellitus.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Resolving reasonable doubt in the Veteran's favor, service connection for lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


